                    Case 21-50317-JTD                 Doc 67        Filed 08/17/21           Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

CL H WINDDOWN LLC, et al.,1                                      Case No. 21-10527 (JTD)

                              Debtors.                           (Jointly Administered)

BAHRAM NOUR-OMID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

                              Plaintiffs,

          v.                                                     Adv. Proc. No. 21-50317 (JTD)

CL H WINDDOWN LLC f/k/a
CARBONLITE HOLDINGS LLC, a
Delaware limited liability company, LF
INVESTMENT HOLDINGS, LLC, a
Delaware limited liability company, LEON
FARAHNIK, an individual, KIM JEFFERY,
an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II, L.P., a Delaware limited
partnership, ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II GPFA, L.P., a Delaware limited
partnership, FORCE TEN PARTNERS, LLC,
a Delaware limited liability company, BRIAN
WEISS, an individual, and DOES 1 through
50, inclusive,

                              Defendants.

                              NOTICE OF VOLUNTARY DISMISSAL
                         OF ADVERSARY PROCEEDING WITH PREJUDICE




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CL H Winddown
LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown LLC (5453); CL PIH Winddown
LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL Sub Winddown LLC (8957); PP PA Winddown
LLC (8322); CL R Winddown LLC (3727); and PSS Winddown LLC (9948).
              Case 21-50317-JTD       Doc 67      Filed 08/17/21   Page 2 of 2


       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, as incorporated in adversary proceedings by Rule 7041 of the Federal Rules of

Bankruptcy Procedure, Plaintiffs Bahram Nour-Omid and Learnicon LLC hereby dismiss the

above-captioned adversary proceeding with prejudice as to the sole remaining defendant, CL H

Winddown LLC f/k/a CarbonLite Holdings LLC.

Dated: August 17, 2021

                                                 BARNES & THORNBURG LLP

                                                 /s/ Kevin G. Collins
                                                 Thomas E. Hanson, Jr. (DE No. 4102)
                                                 Kevin G. Collins (DE No. 5149)
                                                 1000 N. West Street, Suite 1500
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 300-3447
                                                 Facsimile: (302) 300-3456
                                                 Email: thanson@btlaw.com
                                                         kevin.collins@btlaw.com

                                                 -and-

                                                 Sanford L. Michelman
                                                 Mona Z. Hanna (admitted pro hac vice)
                                                 Howard I. Camhi (admitted pro hac vice)
                                                 Alexander R. Safyan (admitted pro hac vice)
                                                 MICHELMAN & ROBINSON, LLP
                                                 10880 Wilshire Blvd., 19th Floor
                                                 Los Angeles, CA 90024
                                                 Telephone: (310) 299-5500
                                                 Facsimile: (310) 299-5600
                                                 Email: smichelman@mrllp.com
                                                        mhanna@mrllp.com
                                                        hcamhi@mrllp.com
                                                        asafyan@mrllp.com

                                                 Counsel to Plaintiffs Bahram Nour-Omid
                                                 and Learnicon LLC




                                             2
